                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:20-cv-00350-BR


 HENRY HALLAGER,

                                Plaintiff,

        v.
                                                                        ORDER
 HIGHER EDUCATION LOAN
 AUTHORITY OF THE STATE OF
 MISSOURI and TRANSUNION LLC,

                                Defendants.



       This matter is before the court on defendant Higher Education Loan Authority of the State

of Missouri d/b/a MOHELA’s (“MOHELA”) Notice of Settlement and Motion to Stay. For good

cause shown, the motion is ALLOWED. It is hereby ORDERED that all deadlines pertaining to

MOHELA shall be suspended for 30 days pending the finalization of plaintiff and MOHELA’s

settlement agreement.

       This 26 February 2021.




                                       __________________________________
                                                     W. Earl Britt
                                                     Senior U.S. District Judge




          Case 5:20-cv-00350-BR Document 21 Filed 02/26/21 Page 1 of 1
